Citation Nr: 0212424	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  96-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether the appellant timely perfected an appeal of a 
November 1998 rating action that denied service connection 
for the cause of the veteran's death, and if so, whether 
service connection for the cause of the veteran's death is 
warranted.  

(The issue of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151, will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant in this case is the widow of the veteran.  He 
died in July 1979.  Prior to his death, he served on active 
military duty from May 1944 to June 1946 and from October 
1947 to September 1965.  

This appeal arises out of the Department of Veterans Affairs 
(VA) regional office (RO) in North Little Rock, Arkansas.  
The claim regarding benefits pursuant to 38 U.S.C.A. § 1151 
was previously before the Board of Veterans' Appeals (Board) 
and remanded for additional development in May 1996 and June 
2001.  The timeliness question also was previously before the 
Board and the subject of a June 2001 Remand.  The claims have 
since been returned to Washington, DC, and referred to the 
undersigned for her review.  

In addition to the foregoing, the Board notes that in its 
June 2001 Remand, it characterized the issue addressed in 
this decision as two separate issues.  (These were (1) 
whether a timely appeal with respect to the issue of 
entitlement to dependency and indemnity compensation due to 
service connection for nicotine dependence has been 
presented, and (2) whether a timely appeal with respect to 
the issue of entitlement to dependency and indemnity 
compensation due to service connection for heart disease as 
secondary to claimed service-connected nicotine dependence, 
has been presented.)  It is now felt, however, that the 
former characterizations unnecessarily confused the nature of 
the benefit that was sought by considering the theories of 
entitlement that were advanced as distinct claims.  In fact, 
the appellant seeks to establish service connection for the 
cause of the veteran's death, which if successful would 
entitle her to payment of dependency and indemnity 
compensation benefits.  Her theories of entitlement are that 
the veteran developed a nicotine dependence during service, 
which either on its own caused the veteran's death or caused 
heart disease which in turn caused his fatal cardiac arrest.  
The issue now before the Board in this regard is whether the 
appellant timely perfected an appeal with respect to the 
November 1998 rating action that considered her theories of 
entitlement to service connection for the cause of the 
veteran's death, and denied her claim.  It is believed the 
present characterization of the issue as set forth on the 
front page of this decision more accurately and simply 
describes the question presented.  

It also should be noted the Board is undertaking additional 
development on the issue of entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, as authorized by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will prepare a 
decision addressing this issue.


FINDINGS OF FACT

1.  In 1994, the appellant advised the RO of a change in her 
address. 

2.  By a rating action dated in November 1998, the RO denied 
service connection for the cause of the veteran's death.   

3.  The appellant was informed of the November 1998 decision, 
and of her appellate rights, in a letter dated November 5, 
1998.

4.  In a letter received at the RO in December 1998, the 
appellant expressed her disagreement with the RO's November 
1998 rating action.  

5.  Under cover letter dated July 16, 1999, the RO issued a 
statement of the case regarding the claim for service 
connection for the cause of the veteran's death, that was 
mailed to the appellant's old (pre-1994) address of record.  

6.  In April 2001, the appellant's representative submitted a 
VA Form 646, which addressed in part, the claim for service 
connection for the cause of the veteran's death. 


CONCLUSIONS OF LAW

The appellant may be considered to have timely appealed the 
November 1998 rating action that denied service connection 
for the cause of the veteran's death.  38 U.S.C.A. 
§ § 7105(d)(3), 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (a), (b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case may be briefly stated.  In April 1996, 
the appellant wrote to the RO arguing that her husband had 
developed nicotine dependence during his military service, 
and that since it was her understanding that nicotine causes 
heart disease, she believed her husband's nicotine dependence 
caused his heart disease, and ultimately his 1979 death.  
Accordingly she sought to establish service connection for 
the cause of his death.  After reviewing the veteran's file, 
a rating decision addressing the appellant's claim was 
prepared.  In this document, dated in November 1998, service 
connection for the cause of the veteran's death was denied. 
The appellant was informed of the November 1998 decision, and 
of her appellate rights, in a letter dated November 5, 1998.  
In a letter received at the RO in December 1998, the 
appellant expressed her belief in the validity of her claim 
for service connection for the cause of the veteran's death, 
and in a June 1999 letter from her representative, it was 
indicated that the December 1998 correspondence was intended 
as a notice of disagreement with the RO's November 1998 
decision. 

Under cover letter dated July 6, 1999, the RO issued a 
statement of the case addressing the claim considered in the 
November 1998 rating action.  This document indicated what 
was needed to file a timely formal appeal.  The next 
communication from the appellant or her representative on 
this matter was received in April 2001.  This was a VA Form 
646 (Statement of Accredited Representative in Appealed 
Case). 

Under applicable criteria, an appeal consists of a timely 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will presumed to be the 
same as the date of the statement of the case and the date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b).  

Under the facts set out above, the appellant would generally 
have had until November 5, 1999, to file a timely substantive 
appeal with respect to the RO's November 1998 rating action.  
The appellant's substantive appeal (the VA Form 646) was 
received in April 2001.  This is clearly in excess 60 days 
from the date of mailing of the statement of the case, as 
well as more than one year from the date of notification of 
the pertinent rating action.  In carefully examining the 
relevant documents of record, however, it is observed that as 
early as 1994, the appellant advised the RO of a change of 
address.  The July 1999 statement of the case regarding the 
November 1998 rating action that she was purportedly sent was 
addressed to the appellant at her prior (pre-1994) mailing 
address.  (Indeed, it does not appear from the record that 
any correspondence sent to the appellant from the RO between 
1996 and May 2002 was correctly addressed.)  In view of the 
failure to correctly address the statement of the case issued 
in connection with the appellant's attempt to establish 
service connection for the cause of the veteran's death, the 
Board considers the time limit for filing a substantive 
appeal in response to that statement of the case to have been 
tolled.  Seen in this light, the VA Form 646 that was 
eventually received in April 2001, and which addressed the 
cause of death claim, may be construed as timely perfecting 
an appeal of that claim.  

Although the record contains sufficient evidence to establish 
that the appellant timely perfected an appeal of the November 
1998 rating action, further development is required before 
proceeding to consider the merits of the underlying claim.  
Accordingly, the Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will prepare a decision 
addressing this matter.

ORDER

To the extent the Board has determined that the appellant 
timely perfected an appeal of the November 1998 rating action 
that denied service connection for the cause of the veteran's 
death, the appeal is granted.  

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

